ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-10) in the reply filed on January 20, 2022 is acknowledged.

This application is in condition for allowance except for the presence of Claims 11-24, directed to an invention non-elected without traverse.  
Accordingly, Claims 11-24 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Previously Presented) A method for sealing a lost circulation zone associated with a subterranean well, the method including: 
determining geophysical data of the lost circulation zone; 
providing an available range of lost circulation shape data; 
providing an available range of lost circulation material data, where the geophysical data, the available range of lost circulation shape data, and the available range of lost circulation material data are part of a fixed data set; 
determining an initial lost circulation mix from the fixed data set; 
determining an initial lost circulation mix delivery 
determining an initial drill string downhole flow rate and an initial annulus uphole flow rate and calculating an initial loss volume; 
delivering the initial lost circulation mix into the subterranean well, including delivering the initial lost circulation mix in the initial lost circulation mix delivery sequence; and determining a revised drill string downhole flow rate and a revised annulus uphole flow rate and calculating a revised loss volume.  
2. (Previously Presented) The method of claim 1, where the initial lost circulation mix delivery sequence determined from the fixed data set includes a sequence in which shapes and sizes of lost circulation shapes are delivered into the subterranean well, and where delivering the initial lost circulation mix into the subterranean well includes delivering the sequence of the shapes and the sizes of the lost circulation shapes of the initial lost circulation mix in the initial lost circulation mix delivery sequence.  
3. (Original) The method of claim 1, further including determining a revised lost circulation mix from the revised loss volume and delivering the revised lost circulation mix into the subterranean well.  
4. (Original) The method of claim 3, further including determining a revised lost circulation mix delivery sequence from the revised loss volume, and where delivering the revised lost Page 3 of 15 #8196161.1In re Patent Application of:USSN 16/850,804 Graham HITCHCOCKOffice Action Dated 02/01/2022 Attorney Docket No.: 0004159.051377 circulation mix into the subterranean well includes delivering the revised lost circulation mix in the revised lost circulation mix delivery sequence.  
5. (Original) The method of claim 1, where the geophysical data includes a cavity surface area.  
6. (Previously Presented) The method of claim 1, where providing the available range of lost circulation shape data includes providing the available range of lost circulation shape data for a lost circulation shape that is a hollow body having an outer skin and an open interior chamber filled with a wetting fluid, where the outer skin includes a plurality of perforations that extend through the outer skin, providing fluid communication between an exterior of the lost circulation shape and the open 
7. (Previously Presented) The method of claim 1, where delivering the initial lost circulation mix into the subterranean well includes filling an open interior chamber of a lost circulation shape with a wetting fluid and the lost circulation shape has a lost circulation shape density, and where a difference between the lost circulation shape density and a drilling fluid density is 20% or less of the drilling fluid density.  
8. (Previously Presented) The method of claim 6, where: 
the lost circulation shape has a minimum size and a maximum size, where: 
the minimum size of the lost circulation shape is such that a smallest minimum sphere in which the lost circulation shape having the minimum size could fit has a diameter of 5 mm; and 
the maximum size of the lost circulation shape is such that a smallest maximum sphere in which the lost circulation shape having the maximum size could fit has a diameter of 15 mm;
at least one of the plurality of perforations is a filling hole extending through an outer skin, the filling hole sized to provide for filling the open interior chamber with a wetting fluid and having a diameter in a range of 2.5 mm to 5 mm, and the other of the plurality of perforations sized to prohibit a passage of lost circulation material between the exterior of the lost circulation shape and the open interior chamber.  
9. (Original) The method of claim 1, where a lost circulation shape is sized to be introduced into cavities of the lost circulation zone, forming a wedged lost circulation shape and the method further includes trapping lost circulation material with the wedged lost circulation shape to seal the lost circulation zone.  

11. (Cancelled) 
12. (Cancelled) 
13. (Cancelled) 
14. (Cancelled) 
15. (Cancelled) 
16. (Cancelled) 
17. (Cancelled) 
18. (Cancelled) 
19. (Cancelled) 
20. (Cancelled) 
20. (Cancelled) 
21. (Cancelled) 
22. (Cancelled) 
23. (Cancelled) 
24. (Cancelled) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.